NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

ALVIN FEW, DOC #355569,                         )
                                                )
              Appellant,                        )
                                                )
v.                                              )
                                                )    Case No. 2D17-3457
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )


Opinion filed March 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County, William D. Sites, Judge.

Alvin Few, pro se.


PER CURIAM.


              Affirmed.



CASANUEVA, MORRIS, and SLEET, JJ., Concur.